       Case 2:11-cr-00449-KJM Document 704 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:11-cr-00449-KJM
12                       Plaintiff,
13            v.                                         ORDER
14    BRIAN S. SCHWEDER,
15                       Defendant.
16

17

18                  In reviewing defendant’s motion for compassionate release brought under 18

19   U.S.C. § 3582(b), the court has identified the need for supplemental briefing as follows:

20                  I.      Defendant’s Particular Conditions of Confinement

21                  The court has sufficient briefing on the conditions at USP Lompoc generally, as

22   well as defendant’s health condition. However, in reviewing the record, the only information

23   before the court relevant to risks particular to defendant is his assertion he has been kept in

24   solitary confinement for approximately 90 days. See Schweder Decl. ¶ 9, ECF No. 696-2.

25   Otherwise, the court is unable to discern anything about the specific conditions of defendant’s

26   confinement. The court orders supplemental briefing on the question of what measures are being

27   taken specifically with regard to defendant to protect his health.

28   /////
                                                        1
       Case 2:11-cr-00449-KJM Document 704 Filed 06/10/20 Page 2 of 2

 1                   II.       Effect of Sentence Reduction Under California’s Cannabis Regime
 2                   Defendant asserts he successfully petitioned to have his state cannabis felonies
 3   reduced to misdemeanors since the time of his sentencing by this court. Mot. at 2–3, ECF No.
 4   696. As a result, he argues the court, if sentencing today, would be bound by a maximum
 5   sentence of 5 years, rather than the 13 ½ years defendant is now serving. Id. The court has
 6   insufficient information to evaluate this claim and orders supplemental briefing on this point as
 7   well.
 8                   The defendant shall file supplemental briefing of no more than ten pages
 9   addressing the foregoing subjects no later than seven (7) days from the date of this order. The
10   government may respond with briefing of up to ten pages no later than fourteen (14) days from
11   the date of this order.
12                    IT IS SO ORDERED.
13   DATED: June 9, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
